Citation Nr: 1450543	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-12 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a chronic pulmonary disability, to include residuals of pneumonia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had active service from July 2004 to May 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Jurisdiction rests with the RO in Wichita, Kansas, from which the appeal was certified.

In his April 2012 VA Form 9, substantive appeal, the Veteran requested a hearing before a traveling Veterans Law Judge at the local RO.  However, the Veteran submitted a second VA Form 9 in March 2014 wherein he specifically declined a Board hearing.  Moreover, in a July 2014 statement, the Veteran's representative reiterated that the Veteran had no desire for a Board hearing.  Accordingly, the Board considers the Veteran's request for a hearing to have been withdrawn, and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704 (e) (2014).


FINDING OF FACT

The most probative evidence of record does not show that it is at least as likely as not that the Veteran has a present disability related to residuals of pneumonia. 


CONCLUSION OF LAW

The criteria for service connection for a chronic pulmonary disability, to include residuals of pneumonia, have not been met. 38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486 .

Notice was provided to the Veteran, in March 2010, for his claim of entitlement to service connection for residuals of pneumonia, among other claims.  This notice was provided prior to the initial adjudication of the claim.  The Veteran was notified of the evidence necessary to substantiate the claim.  He was also informed that VA would attempt to obtain records from Federal agencies, as well as any identified records from state or local governments, private doctors, hospitals or current or former employers.  The letter notified the Veteran he should provide information on his current disability, information on any injuries, events or diseases that began during service and the relationship between his disability and any events, injuries or diseases during service.  The letter also provided general notice regarding how disability ratings are assigned and how effective dates are assigned.  As the content of the notice letter fully complied with the VCAA requirements, the Board concludes that VA satisfied its duty to notify the Veteran.

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and post service VA treatment records have been obtained and are associated with the claims file.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the claim on appeal. 

Additionally, VA satisfied the duty to assist the Veteran by providing examinations to the Veteran in May 2010 and August 2010.  Each examiner interviewed the Veteran, recorded clinical findings, and documented the Veteran's subjective complaints.  Thus, the Board concludes that these examination reports are adequate. See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Thus, the Board finds the record as it stands includes adequate evidence to allow the Board to decide the issue on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claim.  As such, appellate review may proceed without prejudice to the Veteran

II. Merits of the Claim

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002 & West Supp. 2013); 38 C.F.R. § 3.303 (2014).  To establish service connection on a direct incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a). 

The requirement for a current disability is satisfied if the disability is present at any point proximate to the claim, during the claim, or to the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2014).  If there is no evidence of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Additionally, there must be a demonstration of symptoms proximate to, or since, the time the application is filed.  Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 1998).  

Additionally, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2012); 38 C.F.R. § 3.317 (2014).  Persian Gulf veteran means a veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e).  For purposes of section 3.317, there are two types of qualifying chronic disabilities: (1) an undiagnosed illness and (2) a medically unexplained chronic multisymptom illness.  38 C.F.R. § 3.317(a)(2).

In this case, the Veteran has not alleged that any residuals of pneumonia are linked to an undiagnosed illness related to his Persian Gulf War service; the evidence of record simply does not establish a current diagnosis for any such disorder, nor does the evidence suggest that he has residuals of pneumonia that constitute an undiagnosed illness.  Moreover, the evidence of record does not contain any evidence of a chronic disability related to residuals of pneumonia at any time proximate to, or since, the claim.  Specifically, the May 2010 VA respiratory examination report found no active lung condition or residuals of pneumonia.  The May 2010 VA examiner found the lungs clear to auscultation.  At the May 2010 VA examination the Veteran denied shortness of breath and chronic cough but described occasional fatigue especially when engaged in a prolonged activity like running.  The August 2010 respiratory examination report noted pneumonia in the past but stated there were no current residuals symptoms and that the condition had resolved.  The August 2010 VA examiner found the Veteran's lungs were clear to auscultation, bilaterally, without wheezes, rales or rhonchi.  At the August 2010 VA examination, the Veteran denied chest pain, shortness of breath, fever, sweats, and cough.  He also stated he could run two to three miles without difficulty, although he could not run as fast as he used to.  

Additionally, VA treatment reports associated with the claims file do not indicate a diagnosis of, or treatment for, residuals of pneumonia.  Specifically, a July 2009 VA treatment record noted a history of pneumonia with iatrogenic pneumothorax in 2008, but did not provide a current diagnosis.  A December 2009 VA treatment record found no signs of respiratory distress, air entry was good bilaterally, and no ronchi or wheezing were noted.  A June 2010 VA treatment record noted a spirometry test was conducted; however, no findings were indicated.  In a December 2012 VA treatment record, the Veteran denied chronic cough and wheezing.  A March 2014 VA record noted respiratory effort was normal.  

As noted above, the evidence of record, specifically, the May 2010 VA examination report, contained a subjective complaint of occasional fatigue especially with prolonged activity like running.  However, the most probative evidence does not reflect that a diagnosis has been provided with respect to the Veteran's reported symptom.  The Board recognizes the Veteran's belief that he experienced residuals of pneumonia.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the Veteran is not considered competent to provide a diagnosis.  The Board highlights that competent statements are limited to that which the Veteran has actually observed and is within the realm of his personal knowledge; such knowledge comes to the Veteran through use of his senses-that which is heard, felt, seen, smelled or tasted.  See Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he experienced occasional fatigue especially with prolonged activity like running as evidenced in the record.  It is not shown, however, that the Veteran possesses the medical expertise necessary to provide a probative opinion on a complex medical matter such as a diagnosis manifested by occasional fatigue.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In contrast, the May 2010 and August 2010 VA examiners have medical training and knowledge and did not provide a diagnosis, even with consideration of subjective complaints.  

Finally, in the October 2014 Appellant's Brief, the Veteran's representative indicated the Veteran contends that the VA examiner did not adequately assess the Veteran's condition, which had onset while in service.  The Board rejects the Veteran's contention that either the May 2010 or August 2010 VA examination results were inaccurate, as the Board finds there is no evidence of such, and the examiners and reported examination findings are presumed competent unless demonstrated otherwise.  The the extent the Veteran appears to be raising a general challenge to the professional competence of the May 2010 or August 2010 VA examiners, the Board is entitled to presume the competence of a VA examiner.  Specific challenges to a VA examiner's competency must be raised by the Veteran to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).

Thus, the most probative evidence fails to demonstrate that it is at least as likely as not that the Veteran has a chronic pulmonary, respiratory or other disability as a residual of pneumonia.  As such, service connection is not warranted.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As noted above, entitlement for service-connected disease or injury is specifically limited to cases where such incidents have resulted in a disability and in absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225. 

In sum, the Veteran has not satisfied the necessary element of a present disability, and thus, further discussion of the in-service incurrence or nexus elements is not necessary.  Furthermore, based on the reasons and bases discussed, as the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection is not warranted for a chronic pulmonary disability, to include residuals of pneumonia.


ORDER

Entitlement to service connection for a chronic pulmonary disability, to include residuals of pneumonia, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


